Title: To Alexander Hamilton from Thomas Parker, 26 September 1799
From: Parker, Thomas
To: Hamilton, Alexander


          
            Sir,
            Winchester 26th Septr 99
          
          I have Received your letter of the 14th Instant & have now Inclosed to you a list of the officers of the 8th Regt in which we have made some alterations
          Altho I had strong Reasons to Believe that Mr Little woud be appointed to fill the Vacancy of Jno C Williams I did not Give him any such assurance, & he has only to Condemn himself for the expence he has been at In — to enter into Service
          I have written Two letters to Mr Taylor ordering him to Join his Regiment But have never heard from him—
          we have a number of Recruits without waistcoats & the Coats are nearly Exhausted a Supply of these articles woud be  Verry acceptable
          with the Greatest Respect I am Sir your Obdt Servt
          
            Thomas Parker
          
        